DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss, filed January 11, 2011, requesting that the Complaint be dismissed.
A case management conference was held February 28, 2011. Plaintiff appeared on her own behalf. Kathleen Rastetter, Senior County Counsel, Clackamas County, appeared on behalf of Defendant. The parties discussed Defendant's Motion to Dismiss and Plaintiff's failure to address the issues raised in Defendant's Motion to Dismiss even though Plaintiff filed numerous pleadings.
At the conclusion of the conference, Plaintiff was allowed to submit a written response to Defendant's Motion to Dismiss no later than April 4, 2011. As of this date, Plaintiff has not filed her written response. Because Plaintiff failed to file a response addressing the issues raised in Defendant's Motion to Dismiss or prove that the subject property identified as Account 05014494 is not in the first year of the two-year redemption period pursuant to ORS 312.120 (2009), Defendant's Motion to Dismiss is granted. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ____ day of April 2011.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onApril 13, 2011. The Court filed and entered this document on April 13,2011. *Page 1